Citation Nr: 0713891	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.  The veteran died in August 2001.  The 
appellant is the veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 letter decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appellant appeared and testified at a videoconference 
personal hearing in February 2007 before the undersigned 
Veterans Law Judge; a copy of the hearing transcript is in 
the record.


FINDINGS OF FACT

1.  The veteran died in August 2001. 

2.  The appellant, who is the veteran's daughter, filed a 
claim for reimbursement of accrued benefits in November 2001.

3.  The appellant was over the age of 23 when she filed the 
claim.

4.  The evidence in the file at the time of the veteran's 
death does not show that the appellant bore the expense of 
last sickness or burial of the veteran.

5.  At the time of the veteran's death, the evidence in the 
file shows no periodic monetary benefits that were due and 
unpaid.




CONCLUSION OF LAW

The criteria for payment of accrued benefits are not met.  38 
U.S.C.A. §§ 101, 5121 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.57, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).   
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in such cases where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In this case, the facts are not in dispute.  Resolution of 
the appellant's appeal is wholly dependent on interpretation 
of the law and regulations pertaining to the payment of 
accrued benefits.  A review of VA's duty to notify and assist 
is not necessary regarding the accrued benefits claim because 
there is no legal basis for the claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  Because no 
reasonable possibility exists that further notice or 
assistance would aid in substantiating this claim, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the duty to notify and assist is 
not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating the claim).

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and presentation of 
personal hearing testimony.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
For purposes of accrued benefits, a "child" is defined is 
defined in 38 C.F.R. § 3.57 and includes an unmarried child 
who became permanently incapable of self support prior to 
attaining 18 years of age as well as an unmarried child over 
the age of 18 but not over 23 years of age, who was pursuing 
a course of instruction within the meaning of 38 C.F.R. 
§ 3.57 at the time of the payee's death.  A "child" is 
defined in 38 C.F.R. § 3.57 as an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) Who is 
under the age of 18 years; or (ii) Who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) Who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.

In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R. § 3.1000(a)(1),(4).  

The appellant contends that she should be paid $24,400 in 
"accrued benefits" for expenses she paid (one account) or 
for expenses that the veteran paid (another account) for 
sitters to care for the veteran for the period from 2000 (one 
account) or January 2001 (another account) until the 
veteran's death in August 2001.  

In this case, the facts are not in dispute.  Effective from 
May 2000 until the time of the veteran's death, he was in 
receipt of special monthly pension benefits based on the need 
for aid and attendance.  The veteran died in August 2001.    

In November 2001, the appellant, who is the veteran's 
daughter, filed a claim (on a Statement in Support of Claim 
form) for reimbursement of "accrued benefits" for sitter 
fees.  The appellant was over the age of 23 when she filed 
the claim.  In the November 2001 claim for accrued benefits, 
the appellant wrote that she and the veteran paid for the 
veteran's care during the last year of his life.  In a 
January 2003 statement, the appellant wrote that she spent 
money taking care of the veteran, and borrowed money to pay 
part of the funeral expenses.  On a Statement in Support of 
Claim form received in January 2003, the appellant wrote that 
she used her own money to pay sitters for the veteran.

The evidence in the file at the date of the veteran's death 
shows no periodic monetary benefits that are due and unpaid.  
The Eligibility Verification Report received on February 2001 
did not include sitter fees, but included $2,857 in medical 
expenses.  Effective from January 2001, VA recognized a total 
of $2,000 in continuing medical expenses to calculate the 
veteran's monthly rate of pension which, with special monthly 
pension based on the need for aid and attendance of another 
person, was in the amount of $1,003 per month from January 
2001 to the veteran's death in August 2001.  A determination 
as to whether there are accrued benefits must be based on the 
evidence in the file at the date of death.  38 C.F.R. 
§ 3.1000(d)(4).  At the time of the veteran's death, there 
was no evidence in the claims file of unreimbursed sitter 
fees.   

The evidence that was of record at the time of the veteran's 
death does not show that the appellant bore the expense of 
last sickness or burial of the veteran, including sitters 
fees.  At the personal hearing, the appellant testified under 
oath that there were three sitters who helped care for the 
veteran in the years 2000 and 2001; she did not pay for the 
veteran's medication or supplies; that she paid for the 
sitters with the veteran's money, in the amount of $24,000; 
and that she paid $2,000 in burial expenses of the veteran.  
The personal hearing testimony of the appellant that the 
sitters were hired in 2000 differs from previous statements 
to the effect that the sitters were hired or paid beginning 
in January 2001.  The personal hearing testimony of the 
appellant that the source of money to pay the sitters was the 
veteran's money differs from previous statements to the 
effect that the appellant paid the sitters with her own 
money.  

An October 2003 letter from VA to the appellant requested the 
appellant to furnish copies of the sitter statement signed by 
the sitter, and copies of paid receipts reflecting the dates 
and amounts the appellant paid the sitter.  The appellant has 
not submitted any of the requested information to 
substantiate the claim for accrued benefits.  In response, in 
a September 2005 Statement in Support of Claim, the appellant 
wrote that she had already sent to VA all evidence available 
to her.  The evidence available for review is the evidence in 
the file at the date of the veteran's death, and the 
appellant's statements and personal hearing testimony. 

Because the evidence in the file at the date of the veteran's 
death does not show that there were any periodic monetary 
benefits that were due and unpaid, and the evidence in the 
file does not show that the appellant bore the expense of 
last sickness or burial of the veteran, the claim for accrued 
benefits must be denied.  Because the basis for denial of 
this claim is lack of entitlement under the law, the benefit 
of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


